Order entered January 31, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00935-CV

                    IN THE INTEREST OF G.K., A CHILD

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-16123

                                     ORDER

       Before the Court is appellant’s January 28, 2022 motion for a forty-five day

extension of time to file his brief. We GRANT the motion to the extent we

ORDER the brief be filed no later than March 2, 2022.

       We note that the motion does not include the certificate of conference

required by Texas Rule of Appellate Procedure 10.1(a)(5). See TEX. R. APP. P.

10.1(a)(5).    We caution appellant that all future motions shall include the

certificate.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE